Civil action to recover damages for an alleged negligent injury and wrongful killing.
From a verdict and judgment in favor of plaintiff, the defendant appealed.
This case was before us at the Spring Term, 1921, and is reported in181 N.C. 426. The facts, which are fully set out there, need not be repeated here. The case seems to have been tried in substantial conformity to the decision rendered on the first appeal, and the law appertaining to the new questions raised on the second trial. We have discovered no reversible error on the present appeal, and hence the judgment will be
Affirmed.
   ADAMS, J., did not sit. *Page 634